Judgment and order reversed on the law and facts and a new trial granted, with costs to the appellant to abide the event, on the ground that the finding of the jury to the effect that the appellant was harboring a dog known to be vicious was contrary to and against the weight of the evidence both as to scienter as to the watchman Wotch and also in respect to the knowledge of the watchman being the knowledge of the appellant under the circumstances as disclosed by the record. All concur. (The judgment was for damages from attack by a vicious dog. The order denied a motion for a new trial on the minutes.)